 

AMENDMENT NO. 3 TO CONSULTING AGREEMENT.

 

B E T W E E N:

 

MERCURIALI LTD.

of the City of London

in the United Kingdom

 

(hereinafter referred to as the “Consultant”)

 

and

 

DONALD NICHOLSON

of the City of London

in the United Kingdom

 

(hereinafter referred to as the “Principal”)

 

and

 

ENHANCE SKIN PRODUCTS INC.

a corporation incorporated pursuant to the

laws of the State of Nevada

 

(hereinafter referred to as the “Corporation”)

 

WHEREAS the Corporation, Consultant and Principal are parties to a Consulting
Agreement made effective March 5, 2013, Amendment No 1 to Consulting Agreement
dated March 3, 2014 and Amendment No 2 to Consulting Agreement effective August
1, 2015 (collectively the “Consulting Agreement”);

 

AND WHEREAS Corporation and Vis Vires Group Inc. are parties to a Convertible
Promissory Note dated June 19, 2015 (“The Vis Vires Promissory Note”) and a
Securities Purchase Agreement dated June 19, 2015 (“The Vis Vires Securities
Purchase Agreement”);

 

AND WHEREAS the parties hereto wish to amend the terms of the Consulting
Agreement with effect from March 21, 2016 (“Effective Date”);

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 

  

 - 2 - 

 

1. Section 2.01(c) of the Consulting Agreement, is amended by deleting it and
replacing it with the following:

 

(c) Prior to receipt of Threshhold Funding, payments required to be made under
this Section 2.01 shall be made as follows:

 

  (1) For the period August 1, 2015 to October 31, 2015 the Corporation shall
pay the Consultant the sum of thirty five thousand five hundred United States
dollars (US$35,500) to be satisfied seventy percent (70%) in common shares of
the Corporation at the price of $0.0018 and thirty percent (30%) in cash, all
such payments to be made within 30 days of the receipt of Threshhold Funding.  
      (2) For the period November 1, 2015 to January 31, 2016 the Corporation
shall pay the Consultant for the value Services provided in that period to be
satisfied seventy percent (70%) in common shares of Corporation at the price of
$0.0018 and thirty percent (30%) in cash, all such payments to be made within 30
days of the receipt of Threshhold Funding.         (3) For the period from
February 1, 2016 the Corporation shall pay the Consultant for the value of
Services provided in that period to be satisfied 70% in common shares of
Corporation at the weighted average price of the new shares issued to
non-related third parties after the Effective date (excluding shares issued
under The Vis Vires Promissory Note) and 30% in cash, all such payments to be
made within 30 days of the receipt of Threshhold Funding.

 

The Corporation’s obligation to make payments under this Section 2.01(c) is
contingent upon the Corporation receiving Threshhold Funding by April 30, 2017.

 

2. Except as set out in this Amendment Agreement, the Consulting Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is any conflict between any provision of this Amendment
Agreement and the Consulting Agreement, the terms of this Amendment Agreement
shall prevail.     3. This Agreement and all of the rights and obligations
arising herefrom shall be interpreted and applied in accordance with the laws of
England and the courts of England shall have exclusive jurisdiction to determine
all disputes relating to the Agreement and all of the rights and obligations
created hereby. The parties hereby irrevocably attorn to the jurisdiction of the
courts of England.

 

  

 - 3 - 

 

IN WITNESS WHEREOF the parties here have caused this Agreement to be executed
and delivered as of the Effective Date.

 

MERCURIALI LTD.   ENHANCE SKIN PRODUCTS INC.   DONALD NICHOLSON                
    Donald Nicholson   Samuel Asculai     Chief Executive   Chief Scientific
Officer and         Chairman of the Board    

 

  

  

 

 

